ANDERSON, J.
— The indictment was not only in Code form, but pursued the statue form 61 and section 6909, Criminal Code of 1907, and the demurrer thereto was properly overruled.
The indictment did not set out the instrument, alleged to have been forged or altered, in hsec verba, and there was no material variance between the instrument-offered in evidence and the one described in the indictment, and the trial court did not err in overruling the defendant’s objection to same. Nor do we mean to hold that the variance would have been fatal, had the indictment attempted to set out the instrument in hsec verba.
The proof made the defendant’s guilt a question for the jury, and the general charge, requested by him, was properly refused.
Charge 2 was properly refused. If not otherwise bad, it seeks an acquittal if defendant’s evidence alone creates a reasonable doubt of guilt, and pretermits a consideration of all the evidence in determining whether or not there is a reasonable doubt of the defendant’s guilt.- — Grant v. State, 97 Ala. 85, 11 South. 915; 1 Mayfield’s Digest, p. 170, § 142.
The judgment of the criminal court is affirmed.
Affirmed.
Simpson, McClellan, and. Mayfield, JJ., concur.